Exhibit 10.1

 

EXECUTION COPY

 

AGREEMENT REGARDING ADDITIONAL TERM LOAN

 

THIS AGREEMENT REGARDING ADDITIONAL TERM LOAN (this “Agreement”) dated as of
November 10, 2014 by and among SL GREEN REALTY CORP. (the “Parent”), SL GREEN
OPERATING PARTNERSHIP, L.P. (“SLGOP”) and RECKSON OPERATING PARTNERSHIP, L.P.
(“Reckson”; together with the Parent and SLGOP, each individually a “Borrower”
and collectively, the “Borrowers”), THE BANK OF NEW YORK MELLON (the “Increasing
Lender”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(the “Administrative Agent”).

 

WHEREAS, the Borrowers, the financial institutions from time to time party
thereto as “Lenders”, the Administrative Agent, and the other parties thereto,
have entered into that certain Amended and Restated Credit Agreement dated as of
November 16, 2012 (as amended by that First Amendment to Amended and Restated
Credit Agreement (the “First Amendment”) dated as of March 21, 2014 and as
further amended, restated, supplemented or otherwise modified from time to time
up to, but not including the date hereof, the “Credit Agreement”);

 

WHEREAS, in connection with the First Amendment, the Borrowers borrowed
$383,000,000 in aggregate principal amount of Additional Term Loans (the “First
Amendment Term Loans”); and

 

WHEREAS, pursuant to Section 2.19. of the Credit Agreement, the Increasing
Lender is willing to make an Additional Term Loan to the Borrowers in the
principal amount of $50,000,000 on the terms set forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Additional Term Loan.  Upon the effectiveness of this Agreement the
Increasing Lender agrees to make an Additional Term Loan to the Borrowers in the
principal amount of $50,000,000 (the “New Additional Term Loan”).  The interest
on the New Additional Term Loan will accrue from and including the date of the
making of the New Additional Term Loan at the same per annum rate as the First
Amendment Term Loans for the Interest Period that will end concurrently with the
end of the Interest Period for the First Amendment Term Loans (notwithstanding
anything in the definition of the Interest Period to the contrary).

 

Section 2.  Conditions Precedent.  The effectiveness of this Agreement,
including the Increasing Lender’s obligation to make the New Additional Term
Loan pursuant to Section 1 above, is subject to receipt by the Administrative
Agent of each of the following, each in form and substance satisfactory to the
Administrative Agent:

 

(a)                                 a counterpart of this Agreement duly
executed by the Borrowers, the Administrative Agent and the Increasing Lender;

 

(b)                                 a Term Note executed by the Borrowers
payable to the Increasing Lender in the aggregate principal amount of
$90,000,000 (the “New Note”);

 

(c)                                  copies certified by the Secretary or
Assistant Secretary of all corporate, partnership or other necessary action
taken by the Borrowers to authorize their execution, delivery and performance of
this Agreement and the New Note and the borrowing of the New Additional Term
Loan;

 

--------------------------------------------------------------------------------


 

(d)                                 an opinion of counsel to the Borrowers and
addressed to the Administrative Agent and the Increasing Lender covering such
matters as reasonably requested by the Administrative Agent; and

 

(e)                                  evidence that all fees, expenses and
reimbursement amounts due and payable to the Administrative Agent and the
Increasing Lender have been paid.

 

Section 3.                                           Representations and
Warranties of Increasing Lender. The Increasing Lender (a) represents and
warrants that it has, independently and without reliance upon the Administrative
Agent or any Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and to provide the New Additional Term Loan; and (b) agrees that it
will, independently and without reliance on the Administrative Agent or any
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents.

 

Section 4.                                           Representations of
Borrower.  The Borrower represents and warrants that (a) no Default or Event of
Default shall be in existence as of the date hereof or immediately after giving
effect to the making of the New Additional Term Loan contemplated hereby and
(b) the representations and warranties made or deemed made by any Borrower in
any Loan Document to which such Borrower is a party shall be true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on the date of the making of the New
Additional Term Loan with the same force and effect as if made on and as of such
date except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted hereunder.

 

Section 5.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS
OF ANOTHER JURISDICTION.

 

Section 6.  Counterparts.  This Agreement may be executed in any number of
counterparts (which may be effectively delivered by facsimile, in portable
electronic format (“PDF”) or other similar electronic means) each of which, when
taken together, shall constitute one and the same agreement.

 

Section 7.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

 

Section 8.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Increasing Lender, the
Administrative Agent and the Borrowers.

 

Section 9.  Expenses.  The Borrowers shall reimburse the Administrative Agent
upon demand for all costs and expenses (including attorneys’ fees) incurred by
the Administrative Agent in connection with the preparation, negotiation and
execution of this Agreement and the other agreements and documents executed and
delivered in connection herewith.

 

Section 10.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

2

--------------------------------------------------------------------------------


 

Section 11.  Definitions.  Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.

 

Section 12.  Effects.  On and after the effectiveness of this Agreement, this
Agreement shall constitute a Loan Document.

 

[Signatures on Next Page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement Regarding
Additional Term Loan to be executed as of the date first above written.

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

 

By:

SL Green Realty Corp.

 

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name: Andrew S. Levine

 

 

Title: Executive Vice President

 

 

 

 

 

RECKSON OPERATING PARTNERSHIP, L.P.

 

 

 

 

By:

Wyoming Acquisition GP LLC,

 

 

  as Sole General Partner

 

 

 

 

 

 

By:

SL Green Operating Partnership, L.P.,

 

 

 

 

 

 

 

By: SL Green Realty Corp.

 

 

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name: Andrew S. Levine

 

 

Title: Executive Vice President

 

 

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name: Andrew S. Levine

 

 

Title: Executive Vice President

 

[Signatures Continued on Next Page]

 

[Signature Page to Agreement Regarding Additional Term Loan]

 

--------------------------------------------------------------------------------


 

[Signature Page to Agreement Regarding Additional Term Loan with

SL Green Operating Partnership, L.P. et al.]

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ Sean Armah

 

 

Name: Sean Armah

 

 

Title: Vice-President

 

[Signatures Continued on Next Page]

 

[Signature Page to Agreement Regarding Additional Term Loan]

 

--------------------------------------------------------------------------------


 

[Signature Page to Agreement Regarding Additional Term Loan with

SL Green Operating Partnership, L.P. et al.]

 

 

 

 

THE BANK OF NEW YORK MELLON

 

 

 

 

 

 

By:

/s/ Carol Murray

 

 

Name: Carol Murray

 

 

Title: Managing Director

 

[Signature Page to Agreement Regarding Additional Term Loan]

 

--------------------------------------------------------------------------------